DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-10,14,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winsor et al. US 2020/0273011.
Winsor discloses a vending method for a vending machine comprising: 
(Re claim 1) “the vending machine including a machine body, a door body, at least one shelf installed inside the machine body and a weighing device” (10, 12 figure 1, para 0024 ‘weight is confirmed). “acquiring a weight of a product on the shelf before and after a vending operation” (para 0007). “issuing an alarm prompt in response that it is determined that a weight change is less than a first weight change threshold, wherein the weight change is a difference between the weight of the product on the shelf before vending operation and the weight of the product on the shelf after vending operation, and the first weight change threshold being less than or equal to zero” (para 0024 ‘alert the user’, para 0038).
Though Winsor does not explicitly mention that the first weight change threshold being less than or equal to zero, this is merely one way of performing the function of determining if the change in 
(Re claim 2,9) “the vending machine further includes an imaging device” (para 0020). “capturing images of the product on the shelf before and after the vending operation” (para 0038). “issuing an alarm prompt in response to that it is determined according to the images before and after the vending operation that the product on the shelf increases” (para 0038).
(Re claim 3,10) “determining that the weight change is greater than a second weight change threshold, and obtaining first vending information according to the weight change, wherein the second weight change threshold is greater than or equal to zero” (para 0024, 0038). “determining based on the images before and after the vending operation, that the product on the shelf decreases obtaining second vending information based on a change of the images” (para 0024, 0038). “issuing an alarm prompt in response to that it is determined that the first vending information is inconsistent with the second vending information” (para 0024, 0038).
Though Winsor does not explicitly mention that the first weight change threshold being greater than or equal to zero, this is merely one way of performing the function of determining if the change in weight is more or less than expected which Winsor clearly does based on the known weights of items for sale.
(Re claim 5) “determining a vending category based on a position of the product” (para 0007, 0024). “obtaining a vended number based on the weight change and a preset-unit weight of the product of the vending category” (para 0007, 0024).
(Re claim 14) “a user information reading device, coupled to the processing device, and configured to read user information” (26,30 figure 1).
(Re claim 17) “A vending system, comprising: a vending machine, comprising: a machine body, a door body, and at least one shelf installed inside the machine body” (10, 12 figure 1). “a weighing device, disposed at a bottom of the shelf and configured to acquire weight of a product on the shelf before and after a vending operation” (para 0019, 0024).  “an imaging device, configured to capture images of the product on the shelf before and after the vending operation” (para 0033). “a communicating device, configured to upload the weight and the images of the product on the shelf before and after the vending operation” (abstract). “a processing device, coupled to the weighing device, the imaging device and the communicating device, respectively” (abstract).  “a prompting device, coupled to the processing device and configured to issue an alarm prompt based on a prompt control signal” (para 0024, 0038). “a server, configured to obtain first vending information based on a weight change of the product on the shelf before and after the vending operation, identify the images of the product on the shelf before and after the vending operation to obtain second vending information, determine final vending information based on the first vending information and the second vending information, and issue the prompt control signal in response to it is determining that the product on the shelf increases after vending” (abstract, para 0024).


Claims 4, 11, 15, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winsor in view of Gopal et al. US 10,810,540.
Winsor discloses the system as rejected above.
(Re claim 4, 11,18)Winsor does not disclose determining that the first vending information is consistent with the second vending information, and determining the first vending information or the second vending information as final vending information.
Gopal teaches determining that the first vending information is consistent with the second vending information, and determining the first vending information or the second vending information as final vending information (920, 922, 924 figure 9).
It would have been obvious to one skilled in the art to modify Winsor to include determining that the first vending information is consistent with the second vending information, and determining the first vending information or the second vending information as final vending information because it improves the precision in determining what has been added or removed from the system.
(Re claim 15,16) Winsor does not disclose a monitoring device, installed outside the machine body and configured to monitor a use environment of a user, an imaging module and a triggering module for detecting a user.
Gopal teaches a monitoring device, installed outside the machine body and configured to monitor a use environment of a user, an imaging module and a triggering module for detecting a user (120 figure 1, col 28 lines 12-20).
It would have been obvious to one skilled in the art to modify the system of Winsor to include a monitoring device, installed outside the machine body and configured to monitor a use environment of a user, an imaging module and a triggering module for detecting a user because it can help improve the security of the machine.


Claim 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winsor in view of Hammonds et al. US 2011/0301749.
Winsor discloses the system as rejected above.
Winsor does not disclose that each shelf is provided with at least one tray, each tray having a set identifier and configured to place a product of a predetermined category, and each shelf is provided with at least one weighing device at a bottom of the shelf; and wherein obtaining the first vending information based on the weight change comprises obtaining a vending category based on the set 
Hammonds teaches that each shelf is provided with at least one tray, each tray having a set identifier and configured to place a product of a predetermined category, and each shelf is provided with at least one weighing device at a bottom of the shelf; and wherein obtaining the first vending information based on the weight change comprises obtaining a vending category based on the set identifier of the tray; and obtaining a vended number based on the weight change of the product on the tray before and after the vending operation and a preset unit weight of the product of the vending category corresponding to the tray (210,208,112,402 figure 2, 4, para 0024, 0031).
It would have been obvious to one skilled in the art to modify the system of Winsor to include that each shelf is provided with at least one tray, each tray having a set identifier and configured to place a product of a predetermined category, and each shelf is provided with at least one weighing device at a bottom of the shelf; and wherein obtaining the first vending information based on the weight change comprises obtaining a vending category based on the set identifier of the tray; and obtaining a vended number based on the weight change of the product on the tray before and after the vending operation and a preset unit weight of the product of the vending category corresponding to the tray because it helps to automate the programming process of adding products to the vending system.

Allowable Subject Matter
Claims 12 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  a vending system which has an infrared sensing device, a processing device which controls the weighing device, and the imaging device in response to the infrared sensing device detecting that a hand leaves and the processing device controlling the weighing device and image device in response to a door opening signal or a door closing signal in combination with the remaining claim language is not taught or fairly suggested by the present prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,282,720, 9,349,238, 2014/0316916 and 2008/0103939.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/               Primary Examiner, Art Unit 3655